Citation Nr: 1506843	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 30 percent for anxiety and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  His service included a one year and 4 month tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified at a Decision Review Officer hearing in July 2010.  He also testified at a Board video conference hearing in September 2014.  Transcripts from both hearings are of record.  

The Veteran's virtual VA folder shows that additional evidence was received in January 2015 unaccompanied by a written waiver of review by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  The evidence consists of VA outpatient treatment records from 2013 to January 2015, some of which reflect psychiatric treatment and diagnoses.  However, in light of the Board's decision to grant the claim of entitlement to service connection for PTSD, there is no prejudice to the Veteran in proceeding with a decision on this issue without first remanding to the RO for consideration of the evidence in the first instance.  Id.  In regard to the issue of entitlement to an initial rating greater than 30 percent for anxiety and depression, this issue is being remanded for the reasons addressed in the remand below, to include instructions to review all newly submitted evidence.  Id.  The issue is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A VA psychologist confirmed that some of the Veteran's claimed stressors were related to his fear of hostile military activity, were adequate to support a diagnosis of PTSD, and are consistent with the places, types, and circumstances of his service.

2.  The Veteran has a confirmed diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In this decision, the Board grants entitlement to service connection for PTSD. As this represents a complete grant of the benefits sought on appeal with respect to this service connection claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

II. Law and Regulations

Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a). Diagnoses of PTSD by health care professionals are presumed to be in accordance with the DSM-IV.  Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming rocket fire.  Id.

III. Analysis

The Veteran has asserted by way of his September 2014 Board testimony, July 2010 DRO hearing testimony, and written statements of record that he experienced stressors while serving in Vietnam that made him fear for his life.  These stressors include being shot at while on numerous convoys as well as coming under rocket and mortar fire from helicopters while at base camps, including Bien Hoa Air Base.  The stressors are consistent with the places, types and circumstances of his service in Vietnam.  As noted, the Veteran served a one year, four month tour of duty in Vietnam, and served in missile support with an artillery unit.  These events have also been corroborated by the Veteran's brother who served in the same vicinity as the Veteran in Vietnam, as well as by a fellow serviceman.  His statements are found to be competent and credible.  Additional stressors the Veteran reported included being subjected to rats in his bunk which still gives him nightmares, being bitten by a monkey in the chest at a watering hole, and sustaining and being treated for significant burns to his body after spilling hot coffee from a pot that he was unloading.  Unfortunately, attempts to obtain treatment records related to the burn incident were unsuccessful.

A VA psychologist in February 2011 confirmed that claimed stressors were related to the Veteran's fear of hostile military or terror activity and that two of the identified stressors met the A2 criteria.  He also reported that the Veteran was able to discuss several ways in which he re-experiences the identified stressors thus meeting the diagnostic criteria for that part of the symptoms for PTSD.  While this examiner went on to find that the Veteran did not at that time meet the diagnostic criteria for PTSD because he did not meet the required number of symptoms for avoidance and arousal criteria, a private psychologist, Dr. Tripi, subsequently found in June 2013 that the Veteran met all criteria as outlined by DSM-IV for PTSD.  She based her opinion on clinical interview, observations, and review of the Veteran's assessment measures and voluminous medical records, to include the numerous stressors involving the Veteran's service in Vietnam.  The Veteran was also assessed by his private group therapy counselor, a licensed social worker, as having PTSD as early as 2007.  This counselor attributed the PTSD diagnosis, at least in part, to the Veteran's Vietnam experiences.  .

For the foregoing reasons, the Board finds that the Veteran's PTSD is related to his fear of hostile military activity caused by the in-service stressors of coming under small arms fire while on convoys and being subjected to incoming rocket and mortar fire from helicopters at base camps.  Entitlement to service connection for PTSD is therefore warranted under 38 C.F.R. § 3.304(3).  


ORDER

Entitlement to service connection for PTSD is granted.  The grant is subject to the rule against pyramiding.



REMAND

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  In this case, while the October 2012 Statement of the Case included both issues on appeal, i.e., entitlement to service connection for PTSD and entitlement to an initial rating greater than 30 percent for anxiety and depression, the substantive appeal appears to limit the appeal to entitlement to service connection for PTSD.  However, the Veteran's representative indicated in writing in April 2013 that the Veteran wished to advance his appeal regarding the issue of an increased rating for anxiety and depression.  

In an attempt to clarify the issues on appeal at the Board video conference hearing in September 2014, the presiding Veterans Law Judge was informed that the only issue on appeal was that of entitlement to service connection for PTSD.  This is despite testimony from the Veteran that he felt entitled to a higher than 30 percent rating.  To further complicate matters, the May 2014 supplemental statement of the case addressed the issue on appeal as "entitlement to service connection for anxiety and depression, not otherwise specifically (claimed as post traumatic stress disorder)", and went on to discuss the issue in terms of entitlement to a higher rating.

In light of the confusion regarding whether the issue of entitlement to an initial rating greater than 30 percent for anxiety and depression remains on appeal, the Veteran should be given the opportunity to clarify his intention in this regard.  Thereafter, appropriate action should be taken in the matter.

Accordingly, the case is REMANDED for the following action:

Send the Veteran (and his representative) a letter asking him to clarify whether he is appealing the issue of enlistment to an initial rating greater than 30 percent for anxiety and depression.  Thereafter, take appropriate action based on his response, to include, if appropriate, undertaking any additional development and readjudicating the issue after reviewing all newly submitted evidence.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


